 


113 HRES 544 EH: Providing for consideration of the concurrent resolution (H. Con. Res. 96) establishing the budget for the United States Government for fiscal year 2015 and setting forth appropriate budgetary levels for fiscal years 2016 through 2024, and providing for proceedings during the period from April 11, 2014, through April 25, 2014.
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 544 
In the House of Representatives, U. S.,

April 8, 2014
 
RESOLUTION 
Providing for consideration of the concurrent resolution (H. Con. Res. 96) establishing the budget for the United States Government for fiscal year 2015 and setting forth appropriate budgetary levels for fiscal years 2016 through 2024, and providing for proceedings during the period from April 11, 2014, through April 25, 2014. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the concurrent resolution (H. Con. Res. 96) establishing the budget for the United States Government for fiscal year 2015 and setting forth appropriate budgetary levels for fiscal years 2016 through 2024. The first reading of the concurrent resolution shall be dispensed with. All points of order against consideration of the concurrent resolution are waived. General debate shall not exceed four hours, with three hours of general debate confined to the congressional budget equally divided and controlled by the chair and ranking minority member of the Committee on the Budget and one hour of general debate on the subject of economic goals and policies equally divided and controlled by Representative Brady of Texas and Representative Carolyn Maloney of New York or their respective designees. After general debate the concurrent resolution shall be considered for amendment under the five-minute rule. The concurrent resolution shall be considered as read. No amendment shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, and shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent. All points of order against such amendments are waived except that the adoption of an amendment in the nature of a substitute shall constitute the conclusion of consideration of the concurrent resolution for amendment. After the conclusion of consideration of the concurrent resolution for amendment and a final period of general debate, which shall not exceed 10 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Budget, the Committee shall rise and report the concurrent resolution to the House with such amendment as may have been adopted. The previous question shall be considered as ordered on the concurrent resolution and amendments thereto to adoption without intervening motion except amendments offered by the chair of the Committee on the Budget pursuant to section 305(a)(5) of the Congressional Budget Act of 1974 to achieve mathematical consistency. The concurrent resolution shall not be subject to a demand for division of the question of its adoption. 
2.On any legislative day during the period from April 11, 2014, through April 25, 2014— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I. 
4.Each day during the period addressed by section 2 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 
5.The Committee on Appropriations may, at any time before 5 p.m. on Thursday, April 17, 2014, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2015. 
 
Karen L. Haas,Clerk.
